Case 1:19-cv-00862-CFC-SRF Document 52 Filed 12/23/19 Page 1 of 2 PageID #: 1822



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 10X GENOMICS, INC.,

                       Plaintiff,
                                                     C.A. No. 19-cv-862-CFC-SRF
             v.

 CELSEE, INC.,

                       Defendant.


                  JOINT MOTION FOR TELECONFERENCE TO RESOLVE
                               DISCOVERY DISPUTE
        Plaintiff and Defendant respectfully move this Court to schedule a teleconference to

 address outstanding disputes regarding the following discovery matter:


           Access to information by Defendant’s in-house counsel

        The following attorneys, including at least one Delaware Counsel and at least one Lead

 Counsel per party, participated in verbal meet-and-confers by telephone on the following

 date(s): December 20, 2019.

    Delaware Counsel for Plaintiffs:           Brian Farnan
                                               Farnan LLP

    Lead Counsel for Plaintiffs:               Prachi Mehta
                                               Weil Gotshal & Manges LLP

    Delaware Counsel for Defendant:            Jason Rawnsley
                                               Richards Layton & Finger PA

    Lead Counsel for Defendant:                Eneda Hoxha
                                               Durie Tangri LLP
Case 1:19-cv-00862-CFC-SRF Document 52 Filed 12/23/19 Page 2 of 2 PageID #: 1823



            The parties are available for a teleconference on the following dates:

                January 13, 14, 15, or 17, 2019




  Dated: December 23, 2019                        Respectfully submitted,

  RICHARDS, LAYTON & FINGER, P.A.                 FARNAN LLP

  /s/ Jason J. Rawnsley                           /s/ Brian E. Farnan
  Frederick L. Cottrell, III (#2555)              Brian E. Farnan (Bar No. 4089)
  Jason J. Rawnsley (#5379)                       Michael J. Farnan (Bar No. 5165)
  Alexandra M. Ewing (#6407)                      919 N. Market Str., 12th Floor
  920 N. King Street                              Wilmington, DE 19801
  One Rodney Square                               Tel: (302) 777-0300
  Wilmington, DE 19801                            Fax: (302) 777-0301
  (302) 651-7550                                  bfarnan@farnanlaw.com
  cottrell@rlf.com                                mfarnan@farnanlaw.com
  rawnsley@rlf.com
  ewing@rlf.com                                   Attorneys for Defendant Celsee, Inc.

  Attorneys for Plaintiff 10X Genomics, Inc.




                                                  2
